DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Claims 17, 18, 20-30 and 32-37 are pending and an action on the merits is as follows.	

Allowable Subject Matter
Claims 17, 18, 20-30 and 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 17: The prior art does not teach nor suggest a control unit for monitoring a maintenance mode of an elevator installation, comprising: a controller to receive a first signal when a locking device of a shaft door of the elevator installation is locked and receives a second signal when the locking device is unlocked; wherein the controller disregards ones of the first and second signals that last less than a lower limit predetermined time thereby distinguishing from bounce signals to identify a chronological signal sequence of the first and second signals; wherein the controller compares the chronological signal sequence of at least two of the first signal received and at least two of the second signal received with a reference sequence stored in a memory device for actuation of the locking device, wherein the reference sequence is retrievable from the memory device for comparison with the one chronological signal sequence; and wherein the controller ends the maintenance mode and releases a car of the elevator installation for a driving operation in response to the one chronological signal sequence matching the reference sequence.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 30: The prior art does not teach nor suggest a method for ending a maintenance mode of an elevator installation, the method comprising the steps of: in response to multiple successive instances of actuation of a locking device of a shaft door of the elevator installation, generating a chronological signal sequence of at least two first signals and at least two second signals, wherein the first signals are generated upon locking of the locking device and the second signals are generated upon unlocking of the locking device; disregarding ones of the first and second signals that last less than a lower limit predetermined time when generating the chronological signal sequence thereby distinguishing from bounce signals; comparing, with a control unit of the elevator installation, the chronological signal sequence with a reference sequence for actuating the locking device that is stored in the control unit, wherein the reference sequence is retrievable from a memory device of the18489-1/219300/2015P00064WOUS 5control unit for the comparing with the chronological signal sequence; and releasing, by the control unit, of a car of the elevator installation for a driving operation in response to the chronological signal sequence matching the reference sequence.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 34: The prior art does not teach nor suggest a method for ending a maintenance mode of an elevator installation, the method comprising the steps of: in response to multiple successive instances of actuation of a locking device of a shaft door of the elevator installation, generating a chronological signal sequence of first signals and second signals, wherein the first signals are each generated upon locking of the locking device and the second signals are each generated upon unlocking of the locking device; 18489-1/219300/2015P00064WOUS 6wherein the chronological signal sequence does not include ones of the first and second signals that last less than 0.1 second thereby distinguishing from bounce signals; wherein the chronological signal sequence includes only intermediate sequences of the first signals and the second signals, and wherein each of the intermediate sequences is a chronological sequence of one of the first signals, one of the second signals, and another of the first signals, or a chronological sequence of one of the second signals, one of the first signals, and another of the second signals; comparing, with a control unit of the elevator installation, the chronological signal sequence with a reference sequence for actuating the locking device that is stored in the control unit; and releasing, by the control unit, of a car of the elevator installation for a driving operation in response to the chronological signal sequence matching the reference sequence.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 18, 20-29, 32, 33 and 35-37  depend from claims 17, 30 or 34 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 16, 2022